Dismissed and Opinion filed October 17, 2002








Dismissed and Opinion filed October 17, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00853-CV
____________
 
HARRIS
COUNTY APPRAISAL DISTRICT, Appellant
 
V.
 
WEINGARTEN
REALTY INVESTORS, Appellee
 

 
On Appeal from the 295th District Court
Harris
County, Texas
Trial Court Cause No. 00-44236
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed May 13, 2002.
On October 10, 2002, appellant filed a motion to dismiss
because the case was settled and it no longer desires to prosecute the
appeal.  See Tex. R. App. P. 42.1.  The motion is granted. 
Accordingly, the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion
filed October 17, 2002.
Panel consists of Chief Justice
Brister and Justices Hudson and Fowler.  
Do Not Publish C Tex. R. App. P.
47.3(b).